_ internal_revenue_service department of the treasury significant index no thindsttayidy vecsact participants parson tn contact talanhonea number beeehenw ta date jan in re l this letter constitutes notice that with respect to the above-named date defined benefit pension_plan we have granted a waiver of a the minimum_funding_standard for the plan_year ending we will not rule upon your request for a waiver of t e minimum_funding_standard for the pian year ending date at this time separate request should be made when the financial results and funding requirements can be determined with greater certainty portion of a this waiver for the plan_year ended date has been granted in accordance with sec_412 of the internal_revenue_code and sec_303 of the employee_retirement_income_security_act_of_1974 cerisa required after taking into account the contributions made to the plan through the end of to reduce the balance in the funding_standard_account to zero as of the end of the plan_year for which this waiver has been granted the waived amount is the contribution which would otherwise be the plan_sponsor is a member of a controlled_group the sponsor the sponsor and the controlled_group had negative the and the controlled_group had losses for its fiscal years ended date and net_worth for the fiscal years ended date and sponsor and the controlled_group maintained positive working_capital for the fiscal_year ended date but the sponsor’s cash was not sufficient both to meet routine operating_expenses such as payroll and to contribute the minimum_funding requirement company’s business plan anticipates a return to profitability in the fiscal_year ending date the company also expects that its working_capital position will continue to improve flow the as of date the value of the assets of the plan was equal to of the plan's current_liability your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences which would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to other retirement plans maintained by the company the employee_stock_ownership_plan esop or the savings_plan to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 b of erisa when filing form_5500 for the plan the date of this letter should be entered on schedule b actuarial information actuary for the plan a copy of this letter should also be sent to the enrolled we have sent a copy of this letter to the year ended date key district_director in sincerely yours t aber f- james e holland jr chief actuarial branch
